Citation Nr: 1112051	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-41 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008, by the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in June 2010.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran submitted buddy statements in support of his claim following the conclusion of the hearing.  These statements were accompanied by a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed sleep apnea is related to his period of active military service.  In particular, the Veteran testified in June 2010 that his symptoms began in service and continue to the present.  Additional testimony from the Veteran's wife, as well as lay statements from the Veteran's service buddies, confirmed that he experienced sleeping difficulties since service. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA respiratory examination in March 2008 in conjunction with the current claim, this examination report is inadequate for evaluation purposes because the examiner failed to provide an opinion regarding the etiology of the currently diagnosed sleep apnea and its relationship to service, if any.  Accordingly, the Veteran should be afforded a new examination to address this issue.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from 2005 should be obtained.  In addition, the Veteran testified that he received VA treatment at a clinic in Hopkinsville, Kentucky.  Any and all medical records pertaining to the Veteran from this facility should likewise be associated with the claims file.  The Veteran should also be contacted and asked to identify any and all VA and non-VA sources of treatment for his sleep apnea since discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his sleep apnea since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from 2005, that are not already of record.  Any and all records pertaining to the Veteran from the VA clinic in Hopkinsville, Kentucky should also be associated with the claims file, along with any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After the above development is completed, schedule the Veteran for a VA respiratory examination to ascertain the nature and etiology of his currently diagnosed sleep apnea and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is also asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the currently diagnosed sleep apnea began in or is related to the Veteran's period of active military service.  In responding to this question, the examiner must consider the statements, which the Board finds credible, made by the Veteran, his wife, and fellow service members regarding symptoms in service and continuity of symptoms since service.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


